Citation Nr: 0605505	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-11 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  At present, following a remand in June 2005 for 
additional development, the veteran's case is once again 
before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  Medical opinion evidence is in relative equipoise on the 
question of whether current hypertension first became 
manifest during active service or within a year of discharge 
from service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for service connection for hypertension are met.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002). To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
service connection, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

II.  Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, including hypertension, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

To establish service connection, a claimant "must show (1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events." Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the veteran claims that he currently has 
hypertension, which began in service.  The service medical 
records reflect that ,at the time of the entrance examination 
in 1965, the veteran had a history high blood pressure 
readings during a prior examination.  The entrance evaluation 
also showed a blood pressure reading of 130/74.  And, 
February 1967 notations indicate that the veteran was told he 
had a murmur throughout his childhood.  At that time, he was 
evaluated for possible cardiac problems related to a systolic 
heart murmur, and had blood pressure readings of 150/70, 
130/70.  Grade III/VI systolic ejection murmur was 
demonstrated.

A November 1968 VA examination showed blood pressure readings 
of 150/70, 150/70, and 160/70.  And, private medical records 
indicated that hypertension was diagnosed in 1999. 

Lastly, and most importantly, following the June 2005 Board 
remand, the veteran underwent a VA examination in November 
2005.  At this time the examiner diagnosed the veteran with 
essential hypertension, and indicated that it was at least as 
likely as not that the veteran's hypertension was manifested 
both while he was in the service and within a year thereafter 
as evidenced by the blood pressure readings documented in the 
claims file.

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that a grant of service connection for the claimed 
hypertension is warranted in this case.  

In this case, it is apparent that the evidence shows the 
veteran had high blood pressure readings during active 
service, and it can be argued that the high blood pressure 
readings and the heart murmur pre-existed the veteran's 
service.  However, as the record does not show, by clear and 
unmistakable evidence, that there was a diagnosis of 
hypertension prior to service or that the hypertension became 
manifest prior to service, the presumption of soundness 
applies to this case.  See Wagner, supra; 38 U.S.C.A. § 1111 
(West 2002).  Furthermore, the health care provider who 
performed the November 2005 VA examination found that it was 
at least as likely as not that the veteran's hypertension was 
manifested both while he was in the service and within a year 
thereafter.  The Board construes this medical opinion as 
indicating that hypertension was first manifested during 
service, thus providing a nexus between currently diagnosed 
hypertension and service.  Significantly, the aforementioned 
medical opinion-reached only examination of the veteran and 
consideration of his documented medical history and 
assertions, constitutes competent evidence addressing the 
question of etiology of the disability for which service 
connection is sought, and there is no medical evidence or 
opinion that directly contradicts such opinion.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


For the foregoing reasons, the Board finds that the pertinent 
medical evidence on the question of service origin is at 
least relative equipoise, and that the reasonable doubt rule 
applies to this case.  Given the facts of the case, and 
resolving all reasonable doubt in the veteran's favor, 
entitlement to service connection for hypertension is 
established.  


ORDER

Service connection for hypertension is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


